25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Richard ROEv.DISTRICT OF COLUMBIA, Appellant.
No. 94-7019.
United States Court of Appeals, District of Columbia Circuit.
April 13, 1994.

Before MIKVA, Chief Judge;  WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for deferral of consideration of motion to vacate, and the response thereto;  and the motion to vacate and remand with order to dismiss, the response thereto, and the reply, it is


2
ORDERED that the motion to vacate and remand be granted.  The district court's order filed December 21, 1993, is hereby vacated and the case remanded to the district court with instructions to dismiss the complaint as moot.   See United States v. Munsingwear, 340 U.S. 36, 39 (1950).  It is


3
FURTHER ORDERED that the motion for deferral of consideration be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.